DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 13 January 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claims 9-10 and 20-21, they are acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Examiner notes that no amendments to the specification was received in the reply, and that the objections to the specification are maintained below in the respective section.
In response to the amendments to the claims, specifically addressing the objections to the claims of the previous Office action, the amended language has partially overcome the respective objections, and the addressed objections have been withdrawn while the unaddressed objections are updated and maintained below in the respective section.
In response to the amendments to the claims, specifically addressing the rejections under 35 U.S.C. § 112(b), of the previous Office action, the amended language has partially overcome the respective rejections, and addressed rejections have been withdrawn, while the unaddressed rejections are updated and maintained below in the respective section.
Amendments to independent claim 1 has necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on p. 9 of Applicant’s reply, that the cited prior art references do not disclose the amended claim limitation using visual similarity of the objects both in terms of appearance or of faces or vehicle registration numbers, the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
The combined teachings of the previously cited Black, Albers, and Ptitsyn references with the further teachings of the previously cited Ellis reference is regarded to further suggest the broadest reasonable interpretation of the amended claim subject matter of using visual similarity of the objects both in terms of appearance or of faces or vehicle registration numbers, where one of ordinary skill in the art would have found it obvious to apply the teachings of Ellis to the teachings of Black, Albers, and Ptitsyn, such that when merging object trajectories captured for different cameras, trajectory prediction is used estimate the object locations and used to match with corresponding observations of the object in a different adjacent camera view, and that observations are matched with tracked objects using a Mahalanobis distance metric. 

Previously cited Black, Albers, and Ptitsyn references is relied upon to disclose a base system which detects and tracks moving objects of a surveilled area using a set of intelligent camera units, and stores the processed object tracking data in a surveillance database to be searched using a video retrieval system, where the object trajectories captured from different cameras can be matched and merged into an integral trajectory. 
Previously cited Ellis reference further teaches, in a related and pertinent method for multi-view image tracking of objects between a set of calibrated cameras with overlapping and non-overlapping camera views, the use of trajectory prediction for estimating the object locations when an object is between the field of views of adjacent cameras, that the predicted object trajectory is used to estimate the objects location until it becomes visible again, and that corresponding observations of the object in a different adjacent camera view are matched to tracked objects by constructing a Mahalanobis distance table and the matches are used to update the corresponding 2D states of the tracked objects visible in each camera view.
One of ordinary skill in the art would have found it obvious that applying the teachings of Ellis to the teachings of Black, Albers, and Ptitsyn would have led to the use of trajectory prediction to match corresponding object trajectories captured on adjacent camera, where observations may be compared and matched with tracked objects using a Mahalanobis distance metric, and predictably resulting in improving the accuracy of merging object trajectories into an integral trajectory.
As the suggested teaching of comparing and matching observations with tracked objects using a Mahalanobis distance metric suggest computing a measure of visual similarity between observations from each camera view with the tracked objects, i.e. a Mahalanobis distance table for the observations 
In regards to currently presented independent claim 12 and dependent claims 13-19 and 22-23, the noted claims do not recite or reflect the argued claimed subject matter of “using visual similarity of the objects both in terms of appearance or of faces or vehicle registration numbers”. 

Specification
The disclosure is objected to because of the following informalities:
See specification [0004], where a typographical error is assumed to exist, and the following is intended, “… should have quite high computing capabilities…”.
See specification [0006], which recites, “disclosed in RU 2018104556 -e1, publ. 02.06.2018” (emphasized), where a typographical error is assumed to exist.	
See specification [0023], where a typographical error is assumed to exist, and the following is intended, “visual similarity of objects both in terms of external features and recognition of faces [[of]]or vehicle”
See specification [0046], where a typographical error is assumed to exist, and the following is intended, “visual similarity of objects both in terms of appearance and recognition of faces [[of]]or vehicle registration numbers”
Appropriate correction is required.

Claim Objections
Claims 1, 5, 7-8, 11-12, 16, 18-19, and 22 are objected to because of the following informalities:  
Claim 1 is assumed to recite typographical errors in the body of the claim, and that the following are intended: “a search feature assignment unit … capable of defining user-specified object search [[the]] graphic primitives”; and “a search unit  capable of searching for objects”.
Claim 1 is further assumed to recite typographical errors in the body of the claim which would raise antecedent basis issues, and the following are intended, “conversion of [[the]] object position coordinates from a[[the]] frame coordinates system”.
Claim 5 is assumed to recite typographical errors in the body of the claim, and the following are intended, “a set of videos showing the corresponding features of search for object[[s]] trajectories on the site plan[[.]]; a set of photos of the detected objects”.
Claim 7 is assumed to recite typographical errors in the body of the claim which would raise antecedent basis issues, and the following are intended, “set a[[the]] location of each stationary data-capture device”.
Claim 8 is assumed to recite typographical errors in the body of the claim which would raise antecedent basis issues, and the following are intended, “convert [[the]] object location coordinates received from mobile data-capture devices from a[[the]] source coordinate system”.
Claim 11 is assumed to recite typographical errors in the body of the claim which would raise antecedent basis issues, and the following are intended, “enable a[[the]] system operator comparing [[the]] obtained coordinates of [[the]] static object positions with their specific locations on the site plan”.
Claim 12 is assumed to recite typographical errors in the preambles which would raise antecedent basis issues, where “A[[The]] method for searching for objects by their trajectories on a[[the]] site plan implemented by a computer system …”(claim 12) is assumed to be intended.
Claim 12 is further assumed to recite typographical errors in the body of the claim, and that the following are intended: “at least one graphic primitive is set … by selecting several points in a[[the]]site plan coordinate system”; “[[the]] search characteristics are defined by specifying parameters of the a[[the]] search type”; “[[the]] search for objects by the object movement trajectories… ”; and “search results are displayed on a[[the]] display device.”
Claim 16 is assumed to recite typographical errors in the body of the claim, and the following are intended, “a set of videos showing the corresponding features of search for object[[s]] trajectories on the site plan”.
Claim 18 is assumed to recite typographical errors in the body of the claim which would raise antecedent basis issues, and the following are intended, “set a[[the]] location of each stationary data-capture device”.
Claim 19 is assumed to recite typographical errors in the body of the claim which would raise antecedent basis issues, and the following are intended, “convert [[the]] object location coordinates received from mobile data-capture devices from a[[the]] source coordinate system”.
Claim 22 is assumed to recite typographical errors in the body of the claim which would raise antecedent basis issues, and the following are intended, “enable a[[the]] system operator comparing [[the]] obtained coordinates of [[the]] static object positions with their specific locations on the site plan”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the data processing device" in the limitation beginning with “the search for objects…”.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of further examination of the Application on the merits, the Examiner assumes that “the computer system” is intended.
As claims 13-19 and 22-23 depend upon independent claim 12, claims 13-19 and 22-23 incorporate the noted subject matter by dependency and are similarly rejected.

Claim 22 further recites the limitation “[T]he method of claim 21 …" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim, as claim 21 has been cancelled. For the purposes of further examination of the Application on the merits, the Examiner assumes that “[T]he method of claim 12” is intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (“Hierarchical database for a multi-camera surveillance system”), herein in Black, in view of Albers et al. (US 2008/0316311), herein Albers, Ptitsyn (US 2015/0116487), and  Black, Ellis, et al. (“Multi View Image Surveillance and Tracking”), herein Ellis.
Regarding claim 1, Black discloses a system for searching for objects by trajectories on a site plan, comprising: 
a data processing device (see Black sect. 5.1 System architecture, where a central multi-view tracking server is disclosed; see also Black Fig. 12); 
data-capture devices capable of collecting and providing data (see Black sect. 5.1 System architecture, where a set of intelligent camera units are used to detect and track moving objects) comprising object metadata, 
wherein the metadata comprise a set of object positions at different points of time (see Black sect. 5.3 Metadata generation, and Tables 8 and 9, where metadata generated for each tracked object includes objects entry and exit position and times and path of the object’s trajectory); 
a memory capable of saving the data received from the data- capture devices (see Black sect. 5.1 System architecture, where each individual object, along with its associated tracking details are stored in a surveillance database).
Black does not explicitly disclose that the system comprises: 
a graphical user interface comprising data input and output tools, comprising: a graphical primitive assignment unit specifying graphical primitives on the site plan using user-specified points in a site plan coordinate system; 
wherein the output tools comprise a display unit capable of displaying the searching results,
wherein the data-capture device is a video camera containing computer vision tools for video analysis

Albers teaches in a related and pertinent video retrieval system for surveillance of moving objects (see Albers Abstract), where video data from the cameras are used to extract trajectory data of moving objects from the video camera and that the extracting of the trajectory is performed for each camera separately and for each moving object, a local trajectory is created (see Albers [0031]) where a query interface of the video retrieval system comprises a user input device, a first monitor for inputting queries and a second monitor for presenting results of the queries, where the two monitors may be displayed on one common monitor or in a common window (see Albers [0035]), where a user may formulate queries on stored trajectory data by using the user input device to sketch lines or areas of interest by marking directly on a context aware map (see Albers [0036]-[0038] and Fig. 3), the results of the query, which are returned trajectories of objects with their trajectories similar to the sketch trajectories, are displayed on the second monitor and/or on the first monitor, and the user may select a retrieved object or trajectory and video data related to the selection are displayed on the first and/or second window (see Albers [0039-[0040]]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Albers to the teachings of Black, such that a user may use the query interface of Albers to search and retrieve desired objects or trajectories stored in the surveillance database of Black. 
This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Black discloses a base system which detects and tracks moving objects of a surveilled area using a set of intelligent camera units, and the object data is processed with a multi-view tracking server, generating metadata for each tracked object, and each individual object, along with its associated tracking details, are stored in a surveillance database. Albers teaches in a related and pertinent video retrieval system for surveillance of moving objects, the use of a query interface which allows a user to formulate queries by sketching directly on a context aware map 
Black and Albers do not explicitly disclose that the graphical user interface comprise 
a search feature assignment unit capable of defining user-specified object search parameters and user-specified search type the graphic primitives; 
a search unit search capable of searching for objects by object movement trajectories defined by a data processing device on the site plan for each of the objects based on data received from the data-capture devices at different points in time, using the search parameters and the graphic primitives;
and executing the following options: conversion of the object position coordinates from the frame coordinates system to the site plan coordinate system, with all video cameras linked to the site plan; and
comparison of the object data received from different cameras for drawing a single trajectory of each object on the site plan.
Ptitsyn teaches in a related and pertinent method for video data indexing using a map based on video data from cameras used to estimate object positions in the video surveilled area and refines search requests for video data containing information about moving objects (see Ptitsyn Abstract), which uses a graphical user interface to input object search criteria on a map and enables object search in indexed video data (see Ptitsyn Fig. 7 and [0054]), where a user selects a search area on the map for selecting a user request, where the request may be complex and include multiple search criteria, e.g. (see Ptitsyn [0082]-[0084]), and the video data search is carried out according to the user’s request by using indexed video data (see Ptitsyn [0085]), where index records relating the video data may include object map position, motion parameters, or related data to the object (see Ptitsyn [0068]-[0070]; see also Ptitsyn [0033]-[0047]), where located object positions and/or motion parameters are transformed from the two-dimensional frame coordinate system of the video data to a two-dimensional map coordinate system, where a conversion matrix is determined for each camera, and the object trajectories captured by different cameras are converted into the map position (see Ptitsyn [0061]-[0064]), and that the object trajectories captured from different cameras can be matched and merged into an integral trajectory (see Ptitsyn [0065]-[0067]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ptitsyn to the teachings of Black and Albers, such that the searching and retrieving of desired objects or trajectories stored in the surveillance database of Black and Albers may be improved by including multiple search criteria based on indexed records relating to the stored video data of the surveillance database. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Black and Albers discloses a base system which detects and tracks moving objects of a surveilled area using a set of intelligent camera units, and stores the processed object tracking data in a surveillance database, where a video retrieval system is used to formulate queries in retrieving desired stored objects tracking data. Ptitsyn teaches in a related and pertinent video indexing method using a map and video data search method, the use of a graphical user interface with a map to input search requests, which may include a specified map area and multiple search criteria using the created index records for the video data containing detected objects to retrieve video data corresponding to the user’s request. One of ordinary skill in the art would have found it obvious that applying the teachings of Ptitsyn to the teachings of 
Black, Albers, and Ptitsyn do not explicitly disclose wherein when comparing the object data from different cameras, at least one or a combination of the following criteria is used:
visual similarity of the objects both in terms of appearance and recognition of faces of vehicle registration numbers.
Ellis teaches in a related and pertinent method for multi-view image tracking of objects between a set of calibrated cameras with overlapping and non-overlapping camera views (see Ellis Abstract), where in situations with two cameras in which the field of views are separated spatially by a small distance, an object may be tracked when it leaves one field of view and enters another by using trajectory prediction to determine when the object should appear in the adjacent camera view, and that since the trajectory prediction between both cameras is active for several seconds, the covariance of the tracked object is re-initialized to reflect the associated uncertainty, and if the object maintains the same speed and trajectory then it is detected when it reappears in the adjacent camera view (see Ellis sect. 6 Results, p. 5, and Fig. 8; see also Ellis sect. 5 Object Tracking and Trajectory Prediction, where during periods of occlusion, trajectory prediction is used to estimate the objects location until it becomes visible again, and observations are matched to tracked objects by constructing a Mahalanobis distance table). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ellis to the teachings of Black, Albers, and Ptitsyn, such that when merging object trajectories captured for different cameras, trajectory prediction is used estimate the object locations . This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Black, Albers, and Ptitsyn disclose a base system which detects and tracks moving objects of a surveilled area using a set of intelligent camera units, and stores the processed object tracking data in a surveillance database to be searched using a video retrieval system, where the object trajectories captured from different cameras can be matched and merged into an integral trajectory. Ellis teaches in a related and pertinent method for multi-view image tracking of objects between a set of calibrated cameras with overlapping and non-overlapping camera views, the use of trajectory prediction for estimating the object locations when an object is between the field of views of adjacent cameras and the predicted object trajectory is used to match with corresponding observations of the object in a different adjacent camera view using a Mahalanobis distance metric. One of ordinary skill in the art would have found it obvious that applying the teachings of Ellis to the teachings of Black, Albers, and Ptitsyn would have led to the use of trajectory prediction to match corresponding object trajectories captured on adjacent camera where observations may be compared and matched with tracked objects using a Mahalanobis distance metric, and predictably resulting in improving the accuracy of merging object trajectories into an integral trajectory.

Regarding claim 2, please see the above rejection of claim 1. Black, Albers, Ptitsyn, and Ellis disclose the system of claim 1, wherein the parameters of the objects for search include at least the following parameters: 
movement direction; type; color; identifier (ID); minimum allowed speed; maximum allowed speed; minimum allowed size; maximum allowed size (see Ptitsyn [0084]-[0086], where the search is carried out according to the user’s request by using the created index relating the stored video data; and see Ptitsyn [0035]-[0045], where the index records can be related to the object motion direction, speed, minimum bounding box of the object motion trajectory, unique object identifier, type, or object motion type). 

Regarding claim 3, please see the above rejection of claim 2. Black, Albers, Ptitsyn, and Ellis disclose the system of claim 2, wherein the search types include at least the following types: 
search by faces; search by vehicle registration numbers; search by identifiers in the access control system (ACS) (see Ptitsyn [0084]-[0086], where the search is carried out according to the user’s request by using the created index relating the stored video data; see Ptitsyn [0035]-[0045], where the index records can be related to the object unique object identifier, object type, or text tags; see Ptitsyn [0017] and [0023], where position and/or motion parameters can be determined using object detectors, including detectors of people, faces, or number (license) plates, and that located objects can be identified, i.e. people can be identified by their faces and vehicles can be identified by their number (license) plates).

Regarding claim 4, please see the above rejection of claim 2. Black, Albers, Ptitsyn, and Ellis disclose the system of claim 2, wherein the search types include at least the following types: 
movement in a certain zone; simultaneous stay of multiple objects in a certain zone; long stay of an object in a certain zone; transition from one zone to another; intersection of a certain zone by at least one graphical primitive (see Albers [0037], where in a trajectory by sketch query, the search returns all objects that have a trajectory similar to the query trajectory, where for a line-crossing query, the search returns all objects that have a trajectory that crosses all or some of the query; and in an area-of interest query, the search returns all objects that have a trajectory that overlaps with the query area).

Regarding claim 5, please see the above rejection of claim 1. Black, Albers, Ptitsyn, and Ellis disclose the system of claim 1, wherein the search results can be presented as one of the following options: 
a set of videos showing the corresponding features of search for objects trajectories on the site plan; a set of photos of the detected objects; a list of identifiers of the detected objects (see Albers [0039]-[0040], where trajectories of an object and/or objects with their trajectories similar to the query trajectories are returned and displayed, and video fragments or video data related to a selected object or trajectory are displayed).

Regarding claim 6, please see the above rejection of claim 5. Black, Albers, Ptitsyn, and Ellis disclose the system of claim 5, wherein the data-capture devices are stationary, mobile, or a combination of these types (see Albers [0030], where cameras are positioned on relevant locations in a surroundings to be observed).

Regarding claim 7, please see the above rejection of claim 6. Black, Albers, Ptitsyn, and Ellis disclose the system of claim 6, wherein the case when the data-capture device is stationary, the data processing device for drawing the object trajectories is additionally configured with the option to set the location of each stationary data-capture device on the site plan (see Albers [0030], where cameras are positioned on relevant locations in a surroundings to be observed; see Albers [0032]-[0033], where a context aware map is generated to provide an overview over the surroundings under surveillance by accumulating the images of the surveillance cameras into a single overview image, where the images from the plurality of cameras are re-scaled, perspective corrected and displaced or translated to fit into the context aware map on its respective positions; see also Albers [0036])

Regarding claim 8, please see the above rejection of claim 6. Black, Albers, Ptitsyn, and Ellis disclose the system of claim 6, wherein the case when the data-capture device is mobile, the data processing device for drawing the object trajectories is additionally configured with the option to automatically convert the object location coordinates received from mobile data-capture devices from the source coordinate system to the coordinate system of the site plan (see Ptitsyn [0032], cameras may be pan-tilt-zoom (PTZ) cameras, where the camera coverage area on the map is adjusted automatically depending on the current camera PTZ position; see Ptitsyn [0060]-[0064], where located object position and/or motion parameters are transformed from the two-dimensional frame coordinate system of the video data to a two-dimensional map coordinate system).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Black, Albers, Ptitsyn, and Ellis as applied to claim 1, and further in view of Pradeep et al. (US 2018/0231653, effectively filed 21 Aug. 2017), herein Pradeep.
Regarding claim 11, please see the above rejection of claim 1. Black, Albers, Ptitsyn, and Ellis do not explicitly disclose the system of claim 1, wherein the site plan is a geo-information system (GIS) or an image, whereby in the case when the site plan is an image, a graphical user interface is additionally configured to enable the system operator comparing the obtained coordinates of the static object positions with their specific locations on the site plan.
Pradeep teaches in a related and pertinent entity tracking computing system which uses various sensors resolved to an environment-relative coordinate system (see Pradeep Abstract), where entities to be tracked may include identifying furniture, appliances, structures, landscape features, and/or any other physical object, and determine the position/location and current status of such physical objects (see Pradeep [0037]), and that the sensors used with the entity-tracking computing system includes (see Pradeep [0038]), where the entity-tracking computing system maintains an environment-relative coordinate system which may additionally include other information pertaining to the environment, such as the positions of any furniture, obstacles, doorways, sensors, or other detectable features present within the environment (see Pradeep [0084]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Pradeep to the teachings of Black, Albers, Ptitsyn, and Ellis, such that the context map which provides an overview of the surroundings of the surveilled area similarly maintains environmental information such as the such as the positions of any furniture, obstacles, doorways, sensors, or other detectable features present within the environment. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Black, Albers, Ptitsyn, and Ellis disclose a base system which detects and tracks moving objects of a surveilled area using a set of intelligent camera units, and stores the processed object tracking data in a surveillance database to be searched using a video retrieval system, and uses a context map which provides an overview of the surroundings of the surveilled area. Pradeep teaches in a related and pertinent entity tracking computing system which uses various sensors resolved to an environment-relative coordinate system, maintaining an environment-relative coordinate system which may additionally include other information pertaining to the environment, such as the positions of any furniture, obstacles, doorways, sensors, or other detectable features present within the environment. One of ordinary skill in the art would have found it obvious that applying the teachings of Pradeep to the teachings of Black, Albers, Ptitsyn, and Ellis would have led to the context aware map maintaining environmental information such as the positions of any furniture, obstacles, doorways, sensors, or other detectable features present within the surveilled area, and predictably resulting in an improved context aware map which provides additional environmental information of the surveilled area.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (“Hierarchical database for a multi-camera surveillance system”), herein in Black, in view of Albers et al. (US 2008/0316311), herein Albers, and Ptitsyn (US 2015/0116487).
Regarding claim 12, Black discloses the method for searching for objects by their trajectories on the site plan implemented by a computer system (see Black sect. 5.1 System architecture, where a central multi-view tracking server is disclosed; see also Black Fig. 12) and comprising the stages at which: 
data including metadata of objects is collected and provided, whereby the metadata include at least a set of object positions in different points of time (see Black sect. 5.1 System architecture, where a set of intelligent camera units are used to detect and track moving objects; see Black sect. 5.3 Metadata generation, and Tables 8 and 9, where metadata generated for each tracked object includes objects entry and exit position and times and path of the object’s trajectory), whereby the received data is stored in memory (see Black sect. 5.1 System architecture, where each individual object, along with its associated tracking details are stored in a surveillance database).
Black does not explicitly disclose at least one graphic primitive is set on the site plan by selecting several points in the site plan coordinate system; and search results are displayed on the display device.
Albers teaches in a related and pertinent video retrieval system for surveillance of moving objects (see Albers Abstract), where a query interface of the video retrieval system comprises a user input device, a first monitor for inputting queries and a second monitor for presenting results of the queries, where the two monitors may be displayed on one common monitor or in a common window (see Albers [0035]), where a user may formulate queries on stored trajectory data by using the user input device to sketch lines or areas of interest by marking directly on a context aware map (see Albers [0036]-[0038] and Fig. 3), the results of the query, which are returned trajectories of objects with their trajectories similar to the sketch trajectories, are displayed on the second monitor and/or on the first (see Albers [0039-[0040]]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Albers to the teachings of Black, such that a user may use the query interface of Albers to search and retrieve desired objects or trajectories stored in the surveillance database of Black. 
This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Black discloses a base system which detects and tracks moving objects of a surveilled area using a set of intelligent camera units, and the object data is processed with a multi-view tracking server, generating metadata for each tracked object, and each individual object, along with its associated tracking details, are stored in a surveillance database. Albers teaches in a related and pertinent video retrieval system for surveillance of moving objects, the use of a query interface which allows a user to formulate queries by sketching directly on a context aware map of one or more line segments to sketch a line or query area, and the results of the query are displayed. One of ordinary skill in the art would have found it obvious to apply the teachings of Albers to the teachings of Black would have allowed for a user to search the stored surveillance data of Black using the query interface of Albers, where a user may directly mark one or more line segments on a context aware map, understood to be equivalent to selecting multiple points in the context aware map coordinate system, and results of a formulated query may be displayed, thus predictably resulting in an improved multi-camera surveillance system with a video retrieval system. 
Black and Albers do not explicitly disclose the search characteristics are defined by specifying parameter of the objects to be searched for and selecting the search type taking into account the set graphic primitives; the search for objects by the object movement trajectories drawn by the data processing device on the site plan for each object based on the data received from multiple data-
Ptitsyn teaches in a related and pertinent method for video data indexing using a map based on video data from cameras used to estimate object positions in the video surveilled area and refines search requests for video data containing information about moving objects (see Ptitsyn Abstract), which uses a graphical user interface to input object search criteria on a map and enables object search in indexed video data (see Ptitsyn Fig. 7 and [0054]), where a user selects a search area on the map for selecting a user request, where the request may be complex and include multiple search criteria, e.g. the map area can be specified together with object motion direction and time interval (see Ptitsyn [0082]-[0084]), and the video data search is carried out according to the user’s request by using indexed video data (see Ptitsyn [0085]), where index records relating the video data may include object map position, motion parameters, or related data to the object (see Ptitsyn [0068]-[0070]; see also Ptitsyn [0033]-[0047]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ptitsyn to the teachings of Black and Albers, such that the searching and retrieving of desired objects or trajectories stored in the surveillance database of Black and Albers may be improved by including multiple search criteria based on indexed records relating to the stored video data of the surveillance database. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Black and Albers discloses a base system which detects and tracks moving objects of a surveilled area using a set of intelligent camera units, and stores the processed object tracking data in a surveillance database, where a video retrieval system is used to formulate queries in retrieving desired stored objects tracking data. Ptitsyn teaches in a related and pertinent video indexing method using a map and video data search method, the use of a graphical user interface with a map to input search requests, which may include a 

Regarding claim 13, see above rejection for claim 12. It is a method claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Regarding claim 14, see above rejection for claim 13. It is a method claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 14 are similarly rejected.

Regarding claim 15, see above rejection for claim 13. It is a method claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 15 are similarly rejected.

Regarding claim 16, see above rejection for claim 12. It is a method claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 16 are similarly rejected.

Regarding claim 17, see above rejection for claim 16. It is a method claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 17 are similarly rejected.

Regarding claim 18, see above rejection for claim 17. It is a method claim reciting similar subject matter as claim 7. Please see above claim 7 for detailed claim analysis as the limitations of claim 18 are similarly rejected.

Regarding claim 19, see above rejection for claim 17. It is a method claim reciting similar subject matter as claim 8. Please see above claim 8 for detailed claim analysis as the limitations of claim 19 are similarly rejected.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Black, Albers, and Ptitsyn, as applied to claim 12 above, and further in view of Pradeep et al. (US 2018/0231653, effectively filed 21 Aug. 2017), herein Pradeep.
Regarding claim 22, please see the above rejection of claim 12. Black, Albers, and Ptitsyn, do not explicitly disclose the method  of claim 12, wherein the site plan is a geo-information system (GIS) or an image, whereby in the case when the site plan is an image, a graphical user interface is additionally configured to enable the system operator comparing the obtained coordinates of the static object positions with their specific locations on the site plan.
Pradeep teaches in a related and pertinent entity tracking computing system which uses various sensors resolved to an environment-relative coordinate system (see Pradeep Abstract), where entities to be tracked may include identifying furniture, appliances, structures, landscape features, and/or any (see Pradeep [0037]), and that the sensors used with the entity-tracking computing system includes cameras (see Pradeep [0038]), where the entity-tracking computing system maintains an environment-relative coordinate system which may additionally include other information pertaining to the environment, such as the positions of any furniture, obstacles, doorways, sensors, or other detectable features present within the environment (see Pradeep [0084]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Pradeep to the teachings of Black, Albers, and Ptitsyn, such that the context map which provides an overview of the surroundings of the surveilled area similarly maintains environmental information such as the such as the positions of any furniture, obstacles, doorways, sensors, or other detectable features present within the environment. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Black, Albers, and Ptitsyn disclose a base system which detects and tracks moving objects of a surveilled area using a set of intelligent camera units, and stores the processed object tracking data in a surveillance database to be searched using a video retrieval system, and uses a context map which provides an overview of the surroundings of the surveilled area. Pradeep teaches in a related and pertinent entity tracking computing system which uses various sensors resolved to an environment-relative coordinate system, maintaining an environment-relative coordinate system which may additionally include other information pertaining to the environment, such as the positions of any furniture, obstacles, doorways, sensors, or other detectable features present within the environment. One of ordinary skill in the art would have found it obvious that applying the teachings of Pradeep to the teachings of Black, Albers, and Ptitsyn would have led to the context aware map maintaining environmental information such as the positions of any furniture, obstacles, doorways, sensors, or other .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Black, Albers, and Ptitsyn, as applied to claim 12 above, and further in view of Hampapur et al. (US 2012/0154579), herein Hampapur. 
Regarding claim 23, Black, Albers, and Ptitsyn do not explicitly disclose a non-transitory computer readable medium storing instructions that, when executed by a computer, cause it to perform the method of claim 12. 
Hampapur teaches in a related and pertinent system and method for performing visual surveillance of one or more moving objects captured by one or more cameras (see Hampapur Abstract), where an object detection and tracking system which captures imagery from multiple sensors and performs multi-object detection and tracking and includes a visualization console that provides data access and operation by a user (see Hampapur Fig. 9 and [0069]-[0070]), where the disclosed teachings may be implemented by computer software instructions or code stored in a memory device, e.g. ROM or RAM, and implemented on a CPU (see Hampapur [0083]-[0084]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to use the known techniques of Hampapur to the teachings of Black, Albers, and Ptitsyn, such that method for detecting, tracking, and storing captured moving object data in a surveilled area, and using a video retrieval system to search the stored object tracing data is similarly implemented using a memory device, such as ROM or RAM, to store computer software instruction and implemented on a CPU. This modification is rationalized as use of a known technique to improve a similar system in the same way. In this instance, Black, Albers, and Ptitsyn, disclose a base system which detects and tracks moving objects of a surveilled area using a set of intelligent camera units, and stores the processed object tracking data . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661